DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmission units on the two mirrors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Go et al. (US 20140043309 A1) hereinafter Go.
Regarding claim 1, Go teaches a lidar device (Go: Fig. 2A: Distance detecting device 200) comprising:
a light source for emitting light of a predetermined wavelength band (Go: Fig. 2A: First light source 210 outputting a beam of a first wavelength as described in paragraph 0054);
a transmission mirror provided on an optical path (Go: Fig. 2A: Scanner 240) on which
the light of the predetermined wavelength band proceeds (Go: Fig. 2A shows that the light from the first light source goes to the scanner 240), and 
reflecting the light of the predetermined wavelength band to be incident in a predetermined angle range; (Go: Fig. 2A shows that the beam from the first light source 210 is reflected by the scanner 240 to scan a specific field of view)
a reception mirror integrally provided with the transmission mirror and receiving light from an outside (Go: Fig. 4: Scanner 240 also receives the returning beam);
a light detection unit for detecting a transmission/reception time of flight or phase difference of the light of the predetermined wavelength band to acquire a distance-based 3D image (Go: First detecting unit 280 and its controller 270 in Fig. 3. Paragraph 0090 describes that the controller determines the distance using phase difference, and paragraph 0184 describes that the measured distance is used to form a 3D image. Then, paragraph 0060 describes that the first detecting unit receives the light and converts the signal to an electric signal); and
a first mirror provided between the light source and the transmission mirror, and reflecting the light received by the reception mirror to the light detection unit (Go: Fig. 4 shows a light reflecting unit 214 which reflects the returning light towards the first detecting unit 280).

Regarding claim 2, Go teaches the lidar device of claim 1 (In regards to the rejection made for claim 1), further comprising:
an image acquisition unit for acquiring an image (Go: Fig. 3: Second detecting unit 285. Paragraph 0009 describes that the output of the second detecting unit is used for determining a 3D image); and
a second mirror provided between the light source and the transmission mirror, and
reflecting the light received by the reception mirror to the image acquisition unit (Go: Fig. 5A shows that light wavelength splitting unit 219 reflects light towards the second detecting unit), wherein
the first mirror
reflects the light of the predetermined wavelength band and
transmits light having a wavelength band other than the predetermined wavelength band (Go: Paragraph 0042 shows that more than two light sources may be used, and Fig. 7 shows that with more than two light sources each light source except the first light source gets a corresponding light wavelength splitting unit. Therefore, with more than two light sources, some light sources may be added before the first light source 210 of Fig. 2A and thus the light reflecting unit 214 would become a light wavelength splitting unit as well that would have similar property as the light wavelength splitting unit 219, in which the paragraph 0046 shows that the corresponding light wavelength is reflected whereas other lights are transmitted), and
the second mirror
reflects light having a wavelength band other than the predetermined wavelength band and
transmits the light of the predetermined wavelength band. (Go: Paragraph 0046 describes that the beam of the first wavelength is transmitted whereas the second wavelength, which is different from the first wavelength is reflected)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Go in view of Kong (KR 100657562 B1).
Regarding claim 3, Go teaches the lidar device of claim 2 (In regards to the rejection made for claim 2), wherein
the second mirror includes a second light transmission unit on the optical path of the light source. (Go: Fig. 4 shows that the light from the first light source 210 is transmitted through the light wavelength splitting unit 219 along the optical path of the first light source 210).
Go fails to teach that the first mirror includes a first light transmission unit on the optical path of the light source.
Kong, however, teaches the first mirror includes a first light transmission unit on the optical path of the light source (Kong: Fig. 5 shows that second cylindrical prism 200 which has a reflective property and directs the beam towards sensors can have a beam penetrating hole 202 that lets the beam go through)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the beam penetrating hole to the first mirror from Go and rearrange the light source and the light detection unit relative to the optical path as shown in Go. One of ordinary skill in the art would have been motivated to have a light transmission unit on the optical path of the light source on the first mirror so that the emitted beam does not need to be reflected which may reduce the beam quality, while keeping the optical path for the light source and the light detection unit relatively parallel.

Prior arts cited but not applied
Evans (US 7760334 B1) teaches using multiple splitters in a LADAR.

Scheiwsow (US 20070046945 A1) teaches using multiple splitters in an optical application such as a LIDAR.

Orloff et al. (US 3860342 A) teaches using multiple splitters in a laser doppler velocimeter.

Chen et al. (CN 103616698 A) teaches using multiple splitters for a laser technology.

He et al. (CN 104251995 A) teaches using wavelength filters for a laser technology.

Campbell et al. (US 9874635 B1) teaches using a mirror with an aperture for a LIDAR application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/W.C./Examiner, Art Unit 3645                                                                                                                                                                                                        
/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645